—Appeal by New York State Office of Mental Health from so much of an order of the Supreme Court, Rockland County (Sirignano, J.), entered January 23, 1981, as, upon the conservator’s application, directed that the claims of various creditors against the conservatee are entitled to priority over the claim of the Office of Mental Health. Order reversed insofar as appealed from, on the law, without costs or disbursements, and the claim of the Office of Mental Health is determined to have priority over the other claims in issue. The Office of Mental Health, acting in its sovereign authority, enjoys a prerogative right to priority in the payment of debts owed to it (Matter of Warren, 53 NY2d 118, 121), unless it is displaced either by some express statutory provision (Matter of Warren, supra), or by a specific prior lien of another creditor of the same debtor (Wise v Wise Co., 153 NY 507, 511; see, also, Matter ofGruner, 295 NY 510, 523; Matter of Carnegie Trust Co., 206 NY 390, 399). There being no such statutory provision applicable to the instant matter and no indication that any of the other creditors of the conservatee had a specific prior lien, the Office of Mental Health was entitled to priority in the payment of its claim against the conservatee. Thompson, J. P. Brown, Niehoff and Boyers, JJ., concur.